Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending in this instant application for examination.

Withdrawal of Allowability of Claims
The indicated allowability of claims 1-19 is withdrawn in view of the newly discovered reference(s) to Takahashi (US 2010/0161134 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2010/0161134 A1).
Regarding claim 1, Takahashi (Fig. 1) discloses: an apparatus 20 (the specification’s “apparatus” is a device to be installed after the fact into a vehicle, however, the term apparatus is broad and the sensor group 20 is able to read on the term) for controlling an engine control unit 3, the apparatus comprising: 
A set of inputs (inputs from vehicle to sensor group 20) including a switch (idle switch 20d) that controls one or more outputs of a set of outputs (outputs from sensor group 20 to ECU 3);

A second position of the switch, which sets the first output of the set of outputs to a second value to cause the engine control unit to engage a second functionality (switch position indicating throttle is not fully closed).

Note: while the prior art does not explicitly define the first and second functionality the terms “first functionality” and “second functionality” are incredibly broad.  It is clear and inherent that an engine will operate differently when the throttle is fully closed and the vehicle is idling versus when the throttle is open and the vehicle is not idling because the amount of air and fuel able to enter the engine when the throttle is closed is greatly reduced.  An additional reference to support this inherency can be found if it is believed that such a reference is necessary.
Regarding claim 17, Takahashi discloses a method of controlling performance of an engine 1 through an engine control unit 3 having a set of profile parameters (parameters that determine the output sent from ECU 3 to engine 1 based on the inputs from sensor group 20, these are not explicitly discussed, but must be present in order for the controller to make a decision based on the sensor group 20 inputs), in response to a set of outputs (outputs of sensor group 20 to ECU 3) from a device 20, the method comprising: 
Receiving a first signal from the device (position of idle switch 20d)

Engaging a second functionality in response to a second value of the first signal (switch position indicating the throttle is not fully closed).

Allowable Subject Matter
Claims 12-16 are allowed.
Claims 2-11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable subject matter if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art reference in the form PTO-892 is being state of the art at the time the invention was made.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T VO whose telephone number is (571)272-4854.  The examiner can normally be reached on M-Thrs. 6:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOGAN M KRAFT can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/26/2021
/HIEU T VO/Primary Examiner, Art Unit 3747